DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicants preliminary amendment filed February 26, 2019 has been received and entered.  New claims 12-13 have been added.  Accordingly, claims 1-13 are pending in the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.





1.	Claims 1-13 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
	Claims 1-13 recite "defective in functions of a gene encoding a phosphate transporter protein and a gene encoding a phosphate ester transporter protein" and “polynucleotides being hybridizable under a stringent condition to SEQ ID NO: 24, which do not have phosphate transport activity” and “polynucleotides having 90% identity to SEQ ID NO: 24 and do not have phosphate transport activity” and “defective in a function of a gene encoding an alkaline phosphatase protein.”
	The specification and claims do not indicate what distinguishing attributes are shared by the members of the genus.  Thus, the scope of the claims includes numerous structural variants, and the genus is highly variant because a significant number of structural differences between genus members is permitted.  Since the disclosure fails to describe the common attributes or characteristics that identify members of the genus, and because the genus is highly variant, a transformant "defective in functions of a gene encoding a phosphate transporter protein and a gene encoding a phosphate ester transporter protein" and “polynucleotides being hybridizable under a stringent condition to SEQ ID NO: 24, which do not have phosphate transport activity” and “polynucleotides having 90% identity to SEQ ID NO: 24 and do not have phosphate transport activity” 
	Adequate written description requires more than a mere statement that it is part of the invention and a reference to a potential method of isolating it.  The protein itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Lts., 18 USPQ2d 1016.
	Vas-Cath Inc v. Mahurkar, 19USPQ2d 111, clearly states that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the 'written description' inquiry, whatever is now claimed."  The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed."
	Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 USC 112 is severable from its enablement provision.
	Furthermore, in The Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412), the court held that a generic statement which defines a genus by only their functional activity does not provide an adequate written description of the genus.  The court indicated that while Applicants are not required to disclose every species encompassed by a genus, the description of a genus is achieved by the recitation of a representative number of DNA molecules, usually defined by a nucleotide sequence, falling within the scope of the claimed genus.  At section B(1), the court 

2.	Claim 2 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	The claim is vague and indefinite in the recitation of "stringent condition.”  One of skill in the art would be unable to determine the metes and bounds of the claimed invention.  Stringency is determined by the physical and chemical conditions under which the hybridization takes place as well as subsequent washing steps.  However, without some guidance as to the physical and chemical conditions of the hybridization as well as that of the wash step which are deemed "stringent" as opposed to conditions considered non-stringent, one of skill in the art would be unable to determine the metes and bounds of the claimed invention. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark NAVARRO whose telephone number is (571)272-0861.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571 272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALBERT M NAVARRO/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        March 17, 2021